Citation Nr: 9933398	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  93-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
10 through October 31, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945, and he died in October 1991.  In this case, the 
veteran's surviving sister filed a claim for payment or 
reimbursement for the cost of unauthorized private medical 
expenses incurred from September 10 through October 31, 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 decision of the Medical 
Administration Services (MAS) of the Veterans Medical Center 
in Montgomery, Alabama.

We note that the Supplemental Statement of the Case dated 
August 1999 reflects that this case was erroneously sent to 
the VA Records Processing Center in St. Louis, Missouri, 
which accounts for the delay in returning this case to the 
Board.


FINDINGS OF FACT

1.  The veteran's surviving sister filed a claim for payment 
or reimbursement for the cost of unauthorized private medical 
expenses incurred by the veteran from September 10 through 
October 31, 1991.

2.  The veteran's sister does not allege, nor does the record 
show, that she was the veteran's guardian, or that she was 
the provider of the services at issue, or that she paid for 
the services at issue.



CONCLUSION OF LAW

The veteran's sister lacks entitlement under the law to 
payment or reimbursement for the cost of unauthorized private 
medical expenses incurred by the veteran from September 10 
through October 31, 1991.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's sister contends that she is entitled to payment 
or reimbursement for unauthorized private medical expenses 
incurred by the veteran from September 10 through October 31, 
1991.

The record shows that the veteran was admitted to a private 
hospital in September 1991 and the he died in October 1991.  
The veteran's surviving sister subsequently filed a claim in 
July 1992 seeking payment by the VA for these expenses.  In 
August 1992, this claim was denied and timely appealed by the 
veteran's sister.  Evidence submitted in support of her claim 
included terminal hospital records and a medical invoice.

In an October 1995 and September 1996 remand decision, the 
Board notified the veteran's sister that the critical inquiry 
in this case, as a threshold matter, was whether she was a 
"claimant" for the purposes of payment or reimbursement of 
unauthorized medical expenses.  The pertinent law was set 
forth in that decision.

Subsequent to the Board's remand decisions, no evidence was 
received from the veteran's sister to support her status as 
an eligible "claimant."

In January 1999, the VA Medical Center reviewed the claim.  
The claim was denied because the veteran's sister was not 
shown by the evidence of record to be a "claimant" as 
defined by law for the purpose of payment or reimbursement of 
unauthorized medical expenses.  In July 1999, the claim was 
again denied by the VA Medical Center for the same reasons.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances:
(a) For veterans with service-connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:
(1) for an adjudicated service- 
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;
(4) for any illness, injury or 
dental condition.
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120 (1999).

The regulations provide that a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services. 38 C.F.R. § 17.123 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the veteran's sister filed the claim of 
entitlement to payment or reimbursement for unauthorized 
private medical expenses.  A review of the record fails to 
show, and the veteran's sister does not allege, that she was 
the veteran's guardian, or that she was the provider of the 
services at issue, or that she paid for the services at 
issue.  Thus, she is not an eligible "claimant" as a matter 
of law under 38 C.F.R. § 17.123 (formerly 38 C.F.R. § 17.82) 
and payment or reimbursement is barred.

Accordingly, the Board finds that the claim of entitlement to 
payment or reimbursement for unauthorized private medical 
expenses incurred from September 10 to October 31, 1991, was 
not received from an eligible claimant, and thus the 
veteran's sister lacks entitlement under the law to the 
benefits sought.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120, 17.123 (1999).
ORDER

The claim for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
10 through October 31, 1991, is dismissed.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

